Citation Nr: 1516618	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-20 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than July 24, 2010 for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than July 24, 2010 for the grant of service connection for tinnitus.

 
ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark New Jersey.  That decision, in relevant part, reopened the Veteran's claims and granted service connection for bilateral hearing loss with a noncompensable rating effective June 24, 2010, and granted service connection for tinnitus with a 10 percent rating effective June 24, 2010.  In a December 2012 rating decision, the RO continued the noncompensable evaluation for bilateral hearing loss.  In July 2013, the Veteran filed a timely Substantive Appeal (VA Form 9) appealing only the effective dates of the awards of service connection.  The Veteran did not request a hearing before the Board.  
  
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 

FINDINGS OF FACT

1.  In June 1982, the Veteran submitted an application for compensation for bilateral hearing loss and tinnitus that provided his address.  

2.  In August 1982, VA mailed a letter to the Veteran using the address provided on his June 1982 application requesting that he provide certain information to VA.  The Veteran responded to that request in September 1982.

3.  In an October 1982 rating decision, the RO denied the Veteran's claims for hearing loss and tinnitus, and notice of that decision was mailed in October 1982 to the address provided by the Veteran on the June 1982 application.

4.  As the October 1982 notice letter and rating decision were not returned to VA as undeliverable, the letter and rating decision are presumed to have been received by the Veteran.  

5.  The Veteran did not file a notice of disagreement in response to the October 1982 rating decision and it became final.  

6.  The next correspondence in the Veteran's claims file after the October 1982 notice letter is a second application for service connection of bilateral hearing loss and tinnitus filed in January 1987 that includes a new address.  

7.  In a February 1987 rating decision, the RO found that new and material evidence had been received to warrant reopening of the Veteran's claims, but continued to deny the claims for hearing loss and tinnitus.  Notice of that decision was mailed in February 1987 to the address provided by the Veteran on the January 1987 application.

8.  As the February 1987 notice letter and rating decision were not returned to VA as undeliverable, the letter and rating decision are presumed to have been received by the Veteran.  

9.  The Veteran did not file a notice of disagreement in response to the February 1987 rating decision and it became final.  

10.  The next correspondence in the Veteran's claims file after the February 1987 notice letter is an application that, in relevant part, brings a third claim for service connection of bilateral hearing loss and tinnitus filed in June 2010.

11.  The Veteran has not produced evidence showing that he appealed the October 1982 or February 1987 rating decisions, or filed claims for service connection of bilateral hearing loss and tinnitus between February 1987 and June 2010.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 24, 2010 for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.156, 3.400 (2014).

2.  The criteria for an effective date prior to July 24, 2010 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, the appeal arises from a disagreement with an initial rating decision in April 2011, which granted service-connection for bilateral hearing loss and tinnitus.  The courts have held that, once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include, in relevant part, the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and D.C., who assisted the Veteran in his appeal.  The Veteran has not identified any other outstanding records that have not been requested or obtained. 

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, the Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  EARLIER EFFECTIVE DATES

In June 2010, the Veteran filed an application to reopen his claims for service connection of bilateral hearing loss and tinnitus.  See June 2010 Veteran's Application for Compensation and/or Pension (VA Form 21-526).  In an April 2011 rating decision, the RO reopened the Veteran's claims and granted service connection for bilateral hearing loss and tinnitus with an effective date of June 24, 2010, the date the Veteran filed his claim.  However, the Veteran alleges that the effective date for the awards should be October 25, 1982, the date his first application was received by VA.  See January 2012 Notice of Disagreement (letter from D.C.).  

In a July 2010 letter, the Veteran states he put in claims for hearing loss and tinnitus after service, but he never got any response, became disillusioned after several attempts, and just gave up.  In a July 2013 letter, the Veteran states that he was told by a VA audiologist in 1982 that VA did not recognize hearing loss and tinnitus as service-connected disabilities at that time.  The Veteran states that he does not recall and cannot locate a denial letter from VA regarding his initial claims.  The Veteran states further that, after a long wait and apparently not receiving any notification from VA, and knowing what the audiologist said, he figured "'what is the point'" and did not pursue the matter any further.  The Veteran continues that years later it was brought to his attention that VA changed its policies and criteria regarding these disabilities and he was advised to re-submit his claim.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of service connection based on an original claim or reopened claim will be the "date of receipt of the claim or the date entitlement arose, whichever is the later."  See 38 C.F.R. § 3.400 (r) (2014).  If there is a prior final RO or Board denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  38 C.F.R. § 3.400(q)(2) (2014); Leonard v. Principi, 17 Vet. App. 447 (2004).

In June 1982, the Veteran submitted an application for compensation for bilateral hearing loss and tinnitus that provided his address.  In August 1982, VA mailed a letter to the Veteran requesting that he provide certain information to VA using the address provided on the June 1982 application, and the Veteran responded to that request in September 1982.  In an October 1982 rating decision, the RO denied the Veteran's claims for hearing loss and tinnitus.  Notice of that decision was mailed to the Veteran in October 1982 to the address provided by the Veteran on the June 1982 application and used for the August 1982 letter.

The next correspondence in the Veteran's claims file after the October 1982 notice letter is a second application for service connection of bilateral hearing loss and tinnitus filed in January 1987 that includes a new address.  In a February 1987 rating decision, the RO found that new and material evidence was received to warrant reopening of the Veteran's claims, but continued to deny the Veteran's claims for hearing loss and tinnitus.  Notice of that decision was mailed to the Veteran in February 1987 to the address provided by the Veteran on the January 1987 application.

The Board acknowledges that if a decision has been made at the RO and the RO fails to notify the claimant of that decision, error has been committed.  That is, per 38 C.F.R. § 3.103(b), claimants and their representatives have the right to written notice of any decision made by VA affecting the payment of benefits or the granting of relief.  

"There is a presumption of regularity that attaches to the actions of public officials."  Woods v. Gober, 14 Vet. App. 214, 220 (2000), citing INS v. Miranda, 459 U.S. 14, 18, 103 S.Ct. 281, 74 L.Ed.2d 12 (1982).  The presumption of regularity has been applied to all manner of VA processes and procedures.  See, e.g., Redding v. West, 13 Vet. App. 512, 515 (2000) (applying presumption of regularity as to whether RO received veteran's power of attorney that was mailed by veteran to correct RO address); Baldwin v. West, 13 Vet. App. 1, 5-6 (1999) (applying presumption of regularity as to whether RO examined and considered service medical records); Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying presumption as to whether RO sent to claimant the application form for dependency and indemnity compensation).  It has been held that there is a presumption of regularity that VA properly discharged official duties by mailing a copy of a VA decision to the last known address of the claimant and the claimant's representative, if any, on the date that the decision is issued.  See Woods, 14 Vet. App. at 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying the presumption of regularity to official duties of the RO).  

The claimant may rebut that presumption by submitting clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  "The appellant's statement of non-receipt, standing alone, is not the type of  'clear evidence to the contrary' which is sufficient to rebut the presumption of regularity of the notice."  Mindenhall, 7 Vet. App. at 274.  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the claimant at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

Here, the Board has considered the Veteran's contention that he did not receive notice of the October 1982 and February 1987 rating decisions.  However, the addresses used to mail the notices of the rating decisions were exactly as provided by the Veteran on his applications.  Moreover, as noted above with respect to the October 1982 rating decision, the Veteran did receive the letter VA sent in August 1982 using the address provided on the Veteran's June 1982 application.  In addition, there is no indication in the Veteran's claims file that the October 1982 and January 1987 rating decisions were returned as undeliverable.  Therefore, the Board finds that the presumption of regularity of the administrative process applies to the VA mailing of the October 1982 and February 1987 rating decisions and that the Veteran did receive them.  See Davis v. Principi, 17 Vet. App. 29, 37 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Thus, the Board finds that the Veteran did receive the October 1982 rating decision and did not file a notice of disagreement and substantive appeal thereto.  Consequently, the October 1982 rating decision became final.  Similarly, the Board finds that the Veteran did receive the February 1987 rating decision and did not file a notice of disagreement and substantive appeal thereto.  Therefore, the February 1987 rating decision also became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  (The Board notes that copies of the October 1982 and February 1987 rating decisions and notice letters transmitting those decisions are in the Veteran's claims file.)

The Board acknowledges the Veteran's contentions that he made several attempts to file for VA benefits and also was told by a VA audiologist in 1982 that VA did not recognize hearing loss and tinnitus as service-connected disabilities at that time.  With respect to prior attempts to file claims for hearing loss and tinnitus, the Veteran has submitted June 2010 emails in which he states that he completed paperwork in 2007 for additional claims that it appears he believed where filed by a representative of the Disabled American Veterans ("Don").  The emails show that someone was attempting to locate the paperwork and had queried Don about the Veteran.  The person reported that Don recalled the Veteran.  However, emails contemporaneous to 2007 show only that the Veteran requested a copy of a rating decision from someone in December 2007. 

The Veteran was well aware in June 1982 and January 1987 that he had filed claims for compensation with VA; yet, he admits that he just gave up and opted not to pursue his claims.  See July 2010 and July 2013 letters from the Veteran to VA.  "The duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Veteran had a duty to contact an official representative of VA in order to discover whether any action had occurred on his claims for benefits, rather than relying on the impressions of a VA audiologist.  The Veteran's inability or incapacity to contact VA for several years following submission of the claims in 1982 and 1987 has not been shown.

A review of the Veteran's claims file reveals that, after VA provided notice of the October 1982 rating decision, there is no activity in the file until the Veteran filed his second application for service connection of bilateral hearing loss and tinnitus in January 1987.  Similarly, after VA provided notice of the February 1987 rating decision, there is no activity in the Veteran's claims file until he filed his third claim for service connection of bilateral hearing loss and tinnitus filed in June 2010.  There was no evidence submitted by the Veteran during any appeal period or after the October 1982 and February 1987 rating decisions become final, but before June 2010 when he filed his current claims, that could be construed as a substantive appeal (informal or otherwise) or new and material evidence with respect to his hearing loss and tinnitus claims.  See 38 C.F.R. § 3.156(b) (2014).  The Board is obligated to decide cases based on the law and the evidence before it.   Unfortunately, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Veteran also states in a July 2010 letter that he made many requests to obtain VA treatment records without success.  While the Board does not doubt the credibility of the Veteran's statements that he made many requests to obtain copies of his VA treatment records, the Board notes that applications for VA compensation and related documents are maintained by VA separately from VA treatment records.  Thus, the Veteran's inability to obtain copies of his VA treatment records has no bearing on whether he received copies of his prior rating decisions or attempted to file or appeal compensation claims.

In sum, the Board finds that the preponderance of the evidence in this case does not support entitlement to service connection for bilateral hearing loss or tinnitus prior to June 24, 2010.  The Board finds that the Veteran received notice of the October 1982 rating decision and did not file a notice of disagreement in response to that decision, so it became final.  Similarly, the Board finds that the Veteran received notice of the February 1987 rating decision and did not file a notice of disagreement in response to that decision, so it also became final.  There is simply no way for the Veteran to obtain an effective date back to his initial claim in October 1982 or prior to his claim filed on June 24, 2010.  In light of the foregoing, an effective date earlier than June 24, 2010 for the awards of service connection for bilateral hearing loss and tinnitus must be denied.

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





ORDER

Entitlement to an effective date earlier than July 24, 2010 for the grant of service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than July 24, 2010 for the grant of service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


